                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

     JOHN G. RAINES and TIMOTHY                       Civil No. 18-3012 (JRT/SER)
     MCGOUGH,

                                    Plaintiffs,
                                                   MEMORANDUM OPINION AND
     v.                                           ORDER GRANTING DEFENDANTS’
                                                      MOTION TO DISMISS
     JOHN FLASCHER and ROBINS
     KAPLAN, LLP,

                                   Defendants.


          Amanda R. Cefalu and Andrew R. Shedlock, KUTAK ROCK, LLP, 60
          South Sixth Street, Suite 3400, Minneapolis, MN 55402, for plaintiffs.

          Brandon Thompson, CIRESI CONLIN, LLP, 225 South Sixth Street,
          Suite 4600, Minneapolis, MN 55402, and Richard B. Allyn and Scott A.
          Jurchisin, ROBINS KAPLAN, LLP, 800 LaSalle Avenue, Suite 2800,
          Minneapolis, MN 55402, for defendants.


          John G. Raines and Timothy McGough (“Plaintiffs”) bring this action against John

Flascher and Robins Kaplan, LLP (“Defendants”) seeking a constructive trust, equitable

and declaratory relief, and injunction to enforce their alleged right to reimbursement.

Defendants move to dismiss for failure to state a claim upon which relief can be granted

under Federal Rule of Civil Procedure 12(b)(6). Specifically, Defendants claim that

Plaintiffs fail to sufficiently plead how or why their right to reimbursement applies.

Because Plaintiffs’ Complaint lacks sufficient non-conclusory facts, the Court will grant

the motion to dismiss and dismiss the Complaint without prejudice.




21
                                    BACKGROUND

        Plaintiffs are trustees of the Carpenters and Joiners Welfare Fund (the “Fund”).

(Am. Compl. ¶ 1, Nov. 15, 2018, Docket No. 8.) The Fund is a “fringe benefit plan” created

under the Labor Management Relations Act and administered in accordance with the

Employee Retirement Income Security Act of 1974. (Id. ¶ 3.) As a fringe benefit plan, the

Fund provides health and welfare benefits to plan participants and their dependents. (Id. ¶

10.)

       The Summary Plan Description and Plan Document (“SPD”) governs the Fund

benefits. (Id. ¶ 12; Ex. A (the “SPD”), Oct. 25, 2018, Docket No. 1-1.) Relevant here, the

SPD has several provisions setting out the Fund’s subrogation and reimbursement rights

when a third party may be liable for an expense paid by the Fund. For example, the SPD

explicitly notes that the Fund will not cover expenses “for which a Third Party may be

liable.” (SPD at 10-11.) However, should the Fund provide benefits in this situation, the

SPD provides that the Fund “has a first priority subrogation and reimbursement right if it

provides benefits resulting from or related to an injury, occurrence, or condition for which

the Employee or Beneficiary has a right of redress against any third-party.” (Id. at 15.)

       The SPD further notes that the Fund’s “subrogation and reimbursement rights grant

the [Fund] an equitable lien on . . . any recovery . . . from a third-party, whether by

settlement, judgment or otherwise.” (Id. at 16.) Under the SPD, the proceeds of any

recovery should be held in trust on which the Fund may impose a constructive trust or

equitable lien. (Id.)

       Defendant John Flascher is/was a participant in the Fund and is/was eligible for


                                            -2-
benefits in accordance with the SPD. (Am. Compl. ¶ 11.) Plaintiffs claim that on January

26, 2016, a dependent of Flascher’s, Justin Flascher, “sustained injuries out of and in

connection with a surgery and hospitalization” which ultimately “resulted in his death on

February 14, 2016.” (Id. ¶ 14.) Plaintiffs state that the Fund “paid medical benefits in the

amount of $182,910.92 on behalf of . . . Justin Flascher, for injuries sustained in and

relating to an injury, occurrence, or condition occurring between January 26, 2016 and

February 14, 2016.” (Id. ¶ 18.) Finally, Plaintiffs claim that Flascher “had a right of redress

against any [sic] third-party” for the expenses the Fund paid on behalf of Justin Flascher.

(Id.)

        After Justin Flascher’s death, Flascher allegedly retained Defendant Robins Kaplan,

LLP to represent him “in connection with claims against Allina and other third-parties for

injuries and damages sustained arising out of the treatment and death of Justin Flascher.”

(Id. ¶ 19.)    Subsequently, Plaintiffs claim, Robins Kaplan contacted the Fund and

“recognized” that the Fund’s subrogation and reimbursement rights were implicated by

Justin Flascher’s death. (Id. ¶ 20.) Accordingly, over the following few months, Robins

Kaplan and the Fund negotiated but ultimately disagreed about the value and scope of the

subrogation claim. (Id. ¶ 21-23.) On August 22, 2018, Flascher settled his liability claims

for $1.4 million dollars. (Id. ¶ 24.) Plaintiffs claim they requested a copy of Flascher’s

mediation statement which resulted in the settlement, but that Defendants denied the

request. (Id. ¶ 26.)

        Plaintiffs filed this action on October 25, 2018, alleging that Flascher violated the

terms of the SPD by failing to reimburse the Fund for payments it made on expenses for


                                             -3-
which Flascher had a right of redress against a third-party. (Id. ¶ 29.) Accordingly,

Plaintiffs seek a constructive trust and/or an equitable lien on “the portion of Defendants’

settlement proceeds . . . which in good conscience belong to the Fund in accordance with”

the SPD. (Id. at 9-10.) Further, Plaintiffs seek a declaratory judgment from the Court that

the SPD governs the rights of the parties in this dispute. (Id. ¶ 38.)

       On November 15, 2018, Defendants brought a Motion to Dismiss under Federal

Rule of Civil Procedure 12(b)(6), asserting that Plaintiffs failed to adequately state a claim

upon which relief can be granted. (Mot. to Dismiss, Nov. 15, 2018, Docket No. 10.)

Plaintiffs filed an Amended Complaint on the same day, which is now the operative

complaint. (Am. Compl.) Subsequently, Defendants filed an Amended Motion to Dismiss,

asserting the same grounds as the original. (Am. Mot. to Dismiss, Nov. 29, 2018, Docket

No. 15.)

                                       DISCUSSION

I.     STANDARD OF REVIEW

       A. Motion to Dismiss

       In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the Court considers all facts alleged in the complaint as true to determine if the complaint

states a “‘claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To survive a

motion to dismiss, a complaint must provide more than “‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action.’” Id. (quoting Twombly, 550 U.S.

at 555)). Although the Court accepts the complaint’s factual allegations as true, it is “not


                                             -4-
bound to accept as true a legal conclusion couched as a factual allegation.” Papasan v.

Allain, 478 U.S. 265, 286 (1986).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility,’” and therefore must be dismissed. Id. (quoting Twombly, 550 U.S. at 557).

The Court construes the complaint in the light most favorable to the plaintiff, drawing all

inferences in their favor. Ashley Cty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009).

       While the Court is normally limited to the pleadings when considering a 12(b)(6)

motion, it may properly consider materials that are necessarily embraced by the pleadings.

Enervations, Inc. v. Minn. Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004). Such

materials include “documents whose contents are alleged in a complaint and whose

authenticity no party questions.” Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831 (8th

Cir. 2003) (quoting In re Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996)).

II.    DEFENDANTS’ MOTION TO DISMISS

       Viewing the evidence in a light most favorable to Plaintiffs, the Court finds that

Plaintiffs’ complaint lacks sufficient factual detail. Plaintiffs merely allege that their right

to reimbursement was violated following Flascher’s settlement with unidentified third

parties. The Complaint fails to provide enough information linking Flascher’s settlement

surrounding Justin Flascher’s death with the benefits the Fund gave to Flascher on behalf

of Justin. For example, the Complaint does not provide any information regarding how


                                             -5-
Justin was injured, only that it resulted from surgery and hospitalization. Nor does it

explain who injured Justin. Further, it provides no information about how the benefits

provided by the Fund are connected to the injury Justin sustained.

       Both parties cite only to Mackey v. Johnson, Civ. No. 14-2024 PAM/LIB, 2014 WL

4794973, at *1 (D. Minn. Sep. 25, 2014), a case that, on its face, is seemingly similar

factually and procedurally.     In that case, the court considered whether defendant’s

assertions that a settlement did not cover claims for medical expenses would overcome a

plaintiff’s complaint which asserted that it did. Id. The terms of the settlement were not

in the record. Id. The court held that “whether the settlement and/or the release was

intended to cover medical expenses is a fact question that is not appropriate for resolution

on a motion to dismiss” and that the court must take as true the plaintiff’s “plausible

allegation” that the settlement covered medical expenses. Id.

       Plaintiffs argue that the Court should apply Mackey to deny Defendants motion

because it addressed the exact question the Court is asked to address now. However,

Mackey is distinguishable, and its holding is not applicable to the current case. The

underlying complaint in Mackey contained significantly more factual details regarding

relevant charges than the complaint in the case at hand does. For example, in Mackey, the

complaint provided specific dates on which the alleged malpractice occurred, the name of

the liable third-party, the specific injury and the way it was misdiagnosed, and an

explanation as to how the fund’s payments were related to that injury. Similar information

is not provided in this case.

       Looking beyond Mackey to other cases addressing 12(b)(6) motions relating to


                                            -6-
subrogation agreements, it is clear that the Complaint in this case is an outlier. The

complaints in other similar cases almost always contained key information describing how

and by whom an injury was sustained. Some also included discussions about the claims

brought by the injured against allegedly responsible third-parties and clearly links those

claims with payments made by the benefactor. These elements are either not included in

the current Complaint or are presented in a conclusory manner.

       While Plaintiffs in this case expressed some difficulty in obtaining information—

particularly the terms of Flascher’s settlement—to support their claim without the benefit

of judicially mandated discovery, they also failed to include information to which they did

have access. For example, Plaintiffs should have known what the injury was, how the

injury might have been related to the surgery, the benefits the Fund paid and why, and who

the liable third-party might have been. Further, the Complaint references a claim summary,

email communications, and demand letters sent between the Fund and Defendants.

However, none of this information was included, thus, the Complaint lacks necessary

specificity and information and contains primarily conclusory statements. Because the

Complaint does not allege sufficient non-conclusory facts, the Court will grant Defendants’

Motion to Dismiss and dismiss Plaintiffs’ Complaint without prejudice.



                                        ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Defendants’ first Motion to Dismiss [Docket No. 10] is DENIED as moot;


                                           -7-
      2.     Defendants’ Amended Motion to Dismiss [Docket No. 15] is GRANTED.

      3.     Plaintiffs’ Complaint [Docket No. 8] is DISMISSED WITHOUT

             PREJUDICE.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: July 17, 2019                     _________s/John R. Tunheim______
at Minneapolis, Minnesota.                      JOHN R. TUNHEIM
                                              United States District Judge




                                      -8-
